                1    MILLER NASH GRAHAM & DUNN LLP
                     Nicole M. McLaughlin, Bar No. 272019
                2    nicole.mclaughlin@millernash.com
                     Phillip Allan Trajan Perez, Bar No. 234030             JS-6
                3    trajan.perez@millernash.com
                     Julianne M. Avery, Bar No. 315578
                4    julianne.avery@millernash.com
                     340 Golden Shore, Suite 450
                5    Long Beach, California 90802
                     Telephone: 562.435.8002
                6    Facsimile: 562.435.7967
                7
                     Attorneys for Plaintiff
                8    TESORO REFINING & MARKETING
                     COMPANY LLC
                9
                10                       UNITED STATES DISTRICT COURT
                11                     CENTRAL DISTRICT OF CALIFORNIA
                12                                SOUTHERN DIVISION
                13
                14   TESORO REFINING & MARKETING                  Case No. 8:19-cv-01418-DOC-ADS
                     COMPANY LLC, a Delaware limited
                15   liability company,
                                                                  FINAL JUDGMENT
                16                  Plaintiff,
                                                                  Courtroom.: 9D
                17   v.                                           Judge: Hon. David O. Carter

                18   S&S FUEL, INC., a California Corporation,
                     SUKHDEV SINGH, individually and on
                19   behalf of his marital community, L’INC
                     D’ALINE CORPORATION, a California
                20   corporation, and ZAAL JOHN
                     HADDADIN, an individual, and DOES 1-
                21   10, inclusive;

                22                  Defendants.

                23
                24
                25
                26
                27         Plaintiff TESORO REFINING & MARKETING COMPANY LLC
                28   (“TRMC”) brought the present action against Defendants S&S FUEL, INC.
  M ILLER N
G RAHAM &
       LLP
 ATTORNEYS A
   LONG BEACH
                                                   FINAL JUDGMENT
                1    (“S&S”), SUKHDEV SINGH (“Singh”), L’INC D’ALINE CORPORATION
                2    (“L’Inc”), and ZAAL JOHN HADDADIN (“Haddadin”) (collectively,
                3    “Defendants”) alleging breach of contract, breach of contract –continuing guaranty,
                4    intentional interference with contractual relations, violation of the Lanham Act, and
                5    other related causes of action.
                6          On March 30, 2020, this Court granted TRMC’s Motion for Partial Summary
                7    Judgment as to (1) TRMC’s first cause of action for breach of contract against
                8    Defendant S&S, (2) TRMC’s second cause of action for breach of contract –
                9    continuing guaranty against Defendant Singh; and (3) TRMC’s third cause of
                10   action for intentional interference with contractual relations against Defendants
                11   L’Inc and Haddadin.
                12         TRMC subsequently filed a stipulation dismissing TRMC’s fourth (federal
                13   trademark and service mark infringement under 15 U.S.C. §1114), fifth (violation
                14   of business and professions code, §17200, et seq.), sixth (violation of business and
                15   professions code, §17500, et seq.), and seventh (declaratory relief) causes of action
                16   without prejudice pursuant to Federal Rules of Civil Procedure, Rule
                17   41(a)(1)(A)(ii).
                18         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Final
                19   Judgment shall be entered in favor of Plaintiff TRMC and against all Defendants
                20   pursuant to Federal Rule of Civil Procedure 58(a) on each of the following grounds,
                21   as set forth in and in accordance with the Order granting TRMC’s Motion for
                22   Partial Summary Judgment dated March 30, 2020 [Docket No. 69]:
                23         1.     Defendant S&S is liable to TRMC for: (1) ONE HUNDRED THIRTY
                24   FOUR THOUSAND TWO HUNDRED SEVENTEEN DOLLARS AND FORTY
                25   ONE CENTS ($134,217.41) of fuel products, which includes $123,866.89 in
                26   principal amount due with 10% per annum interest thereon calculated from May 30,
                27   2019 to March 30, 2020. Post judgment interest will accrue on fuel products at a
                28   rate of 10% per annum at the rate of $33.94 per day; (2) FIVE HUNDRED
  M ILLER N
G RAHAM &
       LLP                                                    -2-
 ATTORNEYS A
   LONG BEACH
                                                       FINAL JUDGMENT
                1    SEVENTY SEVEN THOUSAND FOUR HUNDRED NINETY ONE DOLLARS
                2    AND THIRTY SEVEN CENTS ($577,491.37) in liquidated damages, which
                3    includes the principal amount of $540,750.00, plus 10% per annum interest accrued
                4    from July 26, 2019 to March 30, 2020. Post judgment interest will accrue on
                5    liquidated damages at a rate of 10% per annum at the rate of $148.15 per day; and
                6    (3) SEVEN HUNDRED TWENTY SIX THOUSAND FOUR HUNDRED TEN
                7    DOLLARS AND NINETY SIX CENTS ($726,410.96) for repayment of the Area
                8    Bonus Payment Reimbursement Agreement loan, which includes a $675,000 loan
                9    amount, plus interest at 10% per annum from June 26, 2019 to March 30, 2020.
                10   Post judgment interest will accrue on damages under the Area Bonus Payment
                11   Reimbursement Agreement at a rate of 10% per annum at the rate of $184.93 per
                12   day (collectively, “Breach of Contract Damages”).
                13         2.    Defendant Singh is individually liable to TRMC for the Breach of
                14   Contract Damages and for TRMC’s attorney’s fees and costs incurred in the
                15   enforcement of the personal guaranty, in an amount to be determined by proof.
                16         3.    Defendants L’Inc and Haddadin are jointly and severally liable to
                17   TRMC for the Breach of Contract Damages resulting from their tortious conduct.
                18         IT IS FURTHER ORDERED that this Court retains jurisdiction of this
                19   matter for purposes of construction, modification, and enforcement of this Final
                20   judgment.
                21         This document constitutes a final judgment and separate document for
                22   purposes of Federal Rule of Civil Procedure 58(a).
                23
                24
                25           April 9
                     Dated: _____________, 2020            __________________________________
                26                                                Honorable David O. Carter

                27
                28
  M ILLER N
G RAHAM &
       LLP                                                   -3-
 ATTORNEYS A
   LONG BEACH
                                                    FINAL JUDGMENT
